Title: From John Adams to William Wirt, 18 July 1818
From: Adams, John
To: Wirt, William



Dear Sir
Quincy July 18. 1818

Accept a Morsell of ancient Massachusetts Letterature: and will you be pleased to compare it with Mr Henry’s Argument against the Parsons.
It was preached and printed in 1749–50 and reprinted in England. It made a great Noise in New England and in old.
Pray Sir will you do me the favour to point out the Errors and faults in it. Be assured you will very much oblige your real Well Wisher
John Adams.